Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 07/12/2021 has been entered into this application. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 - 20 of U.S. Patent No. 10,914,569 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, and all the limitations claimed in claims 1-15 of the instant application are found in claims 1-20 of Patent, both are system for measuring three-dimensional (3D) coordinate values of an environment.

Claims 1-15 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No.  16/802,887.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending Application and is covered by the copending Application since the copending Application and the instant application are claiming common subject matter, and all the limitations claimed in claims 1-15 of the instant application are found in claims 1-21 of copending Application, both are system for measuring three-dimensional (3D) coordinate values of an environment. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Zweigle et al. (2016/0291160 A1, previously cited reference).

Regarding claims 1 and 8, Zweigle teaches of a system/method (claim 8) (figs. 1-22) for measuring three-dimensional (3D) coordinate values of an environment is a mobile three-dimensional (3D) measuring system, the system/method (figs. 1-22) comprising: 
a mobile 3D measuring system (800) is included in a base unit a base plate (825) [par. 0070]; 
a scanner is a (2D) laser scanner [par. 0073], the 2D scanner is integrated into a 3D laser scanner (20) and/or (3D) measuring system is attachable [par. 0059] coupled to the base unit the base plate (825) included with the motorized tripod assembly (810) as the (2D) laser scanner included in the laser scanner (20) is depicted as being separate in drawing (fig. 1) [pars. 0074-75], 
the scanner the (2D) laser scanner including a light source is a laser that is included in the laser scanner (20), an image sensor camera [par. 0073] and a controller a processor (882) and/or a motor controller 884 [par. 0071] and/or a processor system 950 [par. 0088], the controller processor (882) being configured to determine a distance value to one or more object points in the environment based on emitting a beam of light with the light source and receiving the beam of light with the image sensor camera [par. 0073][pars. 0005, 0012-13 and 0082-87]; 
a mobile three-dimensional (3D) measuring system includes a 3D measuring device to determine the 3D coordinates of the target (see abstract) [pars. 0002] includes a 3D scanner coupled to the base unit, the 3D scanner operable to selectively measure 3D coordinates of surfaces in the environment; and
a processor or processors to generate a 3D image representing the scanned area or object [pars. 0002, 0011] in a device that includes a 3D scanner and a two-dimensional (2D) scanner working cooperatively to provide automatic registration of 3D scans [pars. 0051, 0065, 0067, 0073 and 0075] include limitations such as one or more processors operably coupled to the base unit, the scanner (2D) laser scanner and the 3D scanner, the one or more processors being responsive to nontransitory executable instructions for performing a method comprising: 
moving the mobile base unit a base plate (825) [par. 0070] through the environment along a path; 
localizing the mobile base unit the base plate (825) within the environment based at least in part on the scanner (2D) laser scanner emitting and camera receiving the beam of light while the mobile base unit is moved along the path [pars. 0071, 0081-82, 0084-88]; 
causing the 3D scanner to measure 3D coordinate values of the environment [pars. 0082, 0084-88]; and 
a mobile 3D measuring system with information on the object stored in memory [pars. 0081, 00148, 0190] is storing the 3D coordinate values in memory.
For the purpose of clarity, the method claim 8 is taught/suggested by the functions shown/stated/set forth with regards to the system claim 1 as rejected above as being unpatentable over Zweigle.
As to claims 2-3 and 9, Zweigle further discloses a structure (figs. 1-22) that is use in a method/system that is implementing limitations such as, wherein the scanner is a two-dimensional (2D) scanner that sweeps the beam of light in a substantially horizontal plane [pars. 0079, 0081, 0083, 0086-88](claims 2 and 9); and wherein the 3D scanner is a time-of-flight (TOF) the round-trip time for the light to travel coordinate measurement device configured to measure the 3D coordinate values in a volume about the 3D scanner [pars. 0002, 0055, 0084, 0108]  (claims 3).
As to claims 4-6 and 10, Zweigle further discloses a structure (figs. 1-22) that is use in a method/system that is implementing limitations such as, wherein the 3D scanner is a triangulation scanner is a method of measuring distance based on triangulation [pars. 0055, 0073, 0075 and 0110] (claim 4); 
wherein the one or more processors a processor or processors to generate a 3D image representing the scanned area or object [pars. 0002, 0011] is further responsive for generating a map of the environment using the scanner (2D) laser scanner (claim 5); and 
wherein the method further includes registering the 3D coordinate values is included in such methods that enable the mobile measuring system to accurately and efficiently register multiple 3D point clouds collected by the scanner 20 [par. 0122] (claims 6 and 10).
As to claims 7 and 11, Zweigle further discloses wherein the registration is based on the scanner the (2D) laser scanner emitting and camera receiving the beam of light [pars. 0021 and 0053].
As to claim 12, Zweigle also discloses wherein the registering of the 3D coordinate values includes defining a point cloud [pars. 0079, 0122].
 As to claim 13, Zweigle further discloses wherein the 3D scanner is a TOF the round-trip time for the light to travel scanner that is configured to measure 3D coordinate values in a volume about the 3D scanner [pars. 0002, 0055, 0084, and 0108].
As to claim 14, Zweigle also discloses wherein the 3D scanner is a triangulation scanner is a method of measuring distance based on triangulation [pars. 0055, 0073, 0075 and 0110].
As to claim 15, Zweigle further discloses generating a map of the environment using the scanner [pars. 0003, 0028, and 0067].

Additional Prior Art
	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The references listed in the attached form PTO-892 teach of
other prior art a system/method for measuring three-dimensional (3D) coordinate values
of an environment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886